Citation Nr: 0610927	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  99-04 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a pulmonary 
disability.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for intervertebral disc syndrome of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran completed over 30 years of active military 
service between October 1966 and his retirement in May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia which denied service connection for bilateral 
hearing loss and for a pulmonary disorder.  This same rating 
action granted service connection for intervertebral disc 
syndrome of the lumbar spine, evaluated as 10 percent 
disabling.  Service connection for a skin condition was 
granted at that time as well, evaluated as zero percent 
disabling.  In an August 2000 Board decision, it was 
determined that a compensable evaluation was not warranted 
for the veteran's skin disorder.  The remaining issues listed 
on the title page were remanded to the RO for additional 
development.  

A Travel Board hearing was held in July 1999, before a 
Veterans Law Judge.  The Veterans Law Judge had been 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.  In 
November 2005, the Board notified the veteran that the 
Veterans Law Judge who conducted the July 1999 hearing was no 
longer employed by the Board and that he had the right to 
another hearing.  He was asked to choose within 30 days 
whether he wanted another hearing.  As the Board has received 
no response from the veteran in the 30 days after the 
issuance of the November 2005 letter, the Board may proceed 
with review of the case.  




FINDINGS OF FACT

1.  A chronic hearing loss disability of either ear was not 
present in service and is not currently present.  

2.  A chronic pulmonary disability was not present during 
service and is not currently present.  

CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during such service may not be presumed. 38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).  

2.  A chronic pulmonary disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§  1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

In the present case, the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA.  He was 
provided with the notice required by the VCAA through 
correspondence dated in December 2002 as well as in the March 
2005 supplemental statement of the case.  Although the 
originating agency did not specifically request him to submit 
any pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and request him to 
submit such evidence or provide VA with the information and 
any authorization necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for a pulmonary disorder or bilateral hearing 
loss for which service connection is sought, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As explained below, 
the Board has determined that service connection is not 
warranted for these disabilities.  Consequently, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
in not notifying him of the evidence pertinent to those 
elements.  As to the remanded issues, an opportunity to 
provide Dingess notice will be offered.

With respect to the duty to assist, the record reflects that 
all available evidence pertaining to the veteran's claims for 
service connection for a pulmonary disorder and bilateral 
hearing loss has been obtained.  In particular, the veteran's 
service medical records, including the January 1997 
retirement examination, have been obtained.  Following the 
August 2000 Board Remand, the RO attempted to assist the 
veteran by trying to obtain additional treatment records and 
scheduling VA examinations to determine the nature and 
etiology of the claimed pulmonary disorder and bilateral 
hearing loss; however, the veteran failed to report for 
scheduled VA examinations.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate the 
claims.  The Board is also unaware of any such available 
evidence or information.  In sum, the Board is satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the implementing regulations.  As discussed in 
detail below, the Board has determined that the deficiencies 
in the record before the Board are the result of the 
veteran's failure to cooperate with VA's efforts to develop 
the facts pertinent to these claims.  The Court has held 
that, "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims for 
service connection.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the claim would have been different had 
complete VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims 
of service connection for a pulmonary disorder and for 
bilateral hearing loss.  


II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385. Although this regulation precludes service 
connection for hearing loss if the veteran does not currently 
have hearing loss to the degree specified in the regulation, 
the regulation does not require the presence of hearing loss 
disability in service or otherwise limit the circumstances 
under which service connection may be granted for hearing 
loss disability.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


III.  Analysis

Hearing Loss

The service medical records show that the veteran complained 
of pain in the ears after a "popping" sound in December 
1995.  Physical examination showed otitis media, and an 
audiogram showed some loss of hearing acuity in the 500 to 
4,000 Hertz ranges in the left ear.  Hearing acuity in the 
right ear was normal.  In January 1996, the veteran reported 
that his hearing had improved.  The veteran's examination for 
retirement in January 1997 shows that audiometric testing 
revealed pure tone thresholds in the right ear of 45, 40, 30, 
50, and 40 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Pure tone thresholds in the left ear were 45, 
40, 30, 30, and 45 decibels at the same frequencies.  On a 
report of medical history, the veteran reported a history of 
hearing loss.  

The veteran indicated on the August 1997 VA examination that 
he had deceased hearing since 1968 following his tour of duty 
in Vietnam.  The veteran also related an episode of complete 
hearing loss which he said disappeared after two weeks of 
treatment in December 1995 and January 1996.  Noise exposure 
to engine rooms and artillery was noted.  Audiometric testing 
revealed pure tone thresholds in the right ear of 15, 15, 15, 
20, and 20 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  The average pure tone threshold for the right 
ear was 17 percent.  Pure tone thresholds in the left ear 
were 15, 15, 10, 20, and 20 decibels at the same frequencies.  
The average pure tone threshold for the left ear was 16 
percent.  Speech recognition scores were 94 percent in the 
right ear and 96 percent in the left ear.  The audiology 
examination showed bilateral, normal hearing.  In addition, 
no audiological evidence of conductive pathology was shown.  

The veteran was scheduled for a VA audiological examination 
in September 2004; however, he failed to report for 
examination.  

In December 2004, the RO sent a letter to the veteran 
advising him that he failed to report for the scheduled VA 
examinations.  The RO informed the veteran that he would be 
rescheduled for the VA examinations in connection with the 
claims on appeal.  The veteran was again scheduled for a VA 
audiological examination in January  2005; however, he again 
failed to report to the examination.  

In the case at hand, service medical records demonstrate an 
episode of hearing loss during service and decreased hearing 
acuity on retirement examination in January 1997.  However, 
on the VA examination conducted in August 1997, 7 months 
later, his hearing was essentially normal in both ears.  The 
Board can only conclude that the findings during service 
represented an acute and transitory episode of hearing loss 
which resolved without residual disability.  A chronic 
hearing loss disability is not shown during service or 
afterward.  In view of the absence of a chronic hearing loss 
disability during service or afterward, including at the most 
recent VA examination, and in view of the absence of any 
evidence of current symptoms of hearing loss, service 
connection for bilateral hearing loss is not warranted.  

Moreover, as noted above, the Board remanded the case for 
development to schedule the veteran for an examination to 
determine the etiology of the claimed current bilateral 
hearing loss.  Unfortunately, the veteran has failed to 
report for two scheduled VA examinations.  On no occasion has 
the veteran alleged that he did nor receive notice of the 
examinations or indicated that he would be willing to report 
for the examinations if they were rescheduled.  Therefore, 
the Board has concluded that the veteran is either unable or 
unwilling to report for the examinations and that no useful 
purpose would be served by remanding the case for the purpose 
of rescheduling the examination.  

Given the mandate of 38 C.F.R. § 3.655(b) that the Board 
adjudicate the claim on the available evidence, it thus falls 
to the Board to evaluate this case on the merits. 38 C.F.R. § 
3.655(b).  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  As a consequence of the veteran's failure to 
cooperate, the Board is left with a record that provides no 
reasonable basis upon which to grant the veteran's claim.  No 
health care provider has indicated that the veteran has a 
current hearing loss or that such was incurred or aggravated 
during his military service.  

In reaching this decision, the Board has determined that 
application of the benefit of the doubt doctrine is not 
required because the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  





Pulmonary Disorder

The service medical records show that the veteran complained 
of  a chronic cough with white sputum during service.  
Pulmonary function tests were ordered to rule out emphysema 
or chronic obstructive pulmonary disorder.  An August 1996 
pulmonary function study was essentially within normal limits 
with only mild restriction.  A chest X-ray taken at that time 
shows a benign non-calcified nodule in the right middle lung.  
On retirement examination in January 1997, no abnormalities 
of the lungs or chest were clinically noted.  

An August 1997 VA chest X-ray study noted no evidence of a 
nodular density in either lung.  The heart and lungs were 
normal.  The August 1997 VA pulmonary function studies were 
of suboptimal quality to due inconsistent patient effort.  
Spirometry was within normal limits.  

In the case at hand, service medical records show that the 
veteran was seen for a benign lung nodule during his military 
service.  No chronic abnormalities of the lungs were 
clinically shown during active duty.  In addition, no 
evidence of any post-service treatment for pulmonary 
disability has been presented.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Moreover,  RO attempted to have the veteran scheduled for an 
examination to determine the etiology of any current, claimed 
pulmonary disability.  Unfortunately, the veteran has failed 
to report for two scheduled VA examinations, one of which he 
cancelled after receiving notice.  As discussed above, the 
Board has determined that the veteran was properly notified 
of the examinations and that he is unwilling or unable to 
report for an examination.  

Given the mandate of 38 C.F.R. § 3.655(b) that the Board 
adjudicate the claim on the available evidence, it thus falls 
to the Board to evaluate this case on the merits.  38 C.F.R. 
§ 3.655(b).  See Madden, supra.  As a consequence of the 
veteran's failure to cooperate, the Board is left with a 
record that provides no reasonable basis upon which to grant 
the veteran's claim.  

In reaching this decision, the Board has determined that 
application of the benefit of the doubt doctrine is not 
required because the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A § 5107(b); Gilbert, supra.  



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.   

Entitlement to service connection for a pulmonary disorder is 
denied.  


REMAND

In this case, the veteran contends that an initial evaluation 
in excess of 10 percent is warranted for intervertebral disc 
syndrome of the lumbar spine.  

The Board notes that the criteria for evaluating disabilities 
of the spine were revised, effective September 26, 2003.  68 
Fed. Reg. 51454-58 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243).  Consequently, the veteran has 
not been notified of the revised criteria or given the 
opportunity to provide evidence or argument specific to the 
new criteria, nor has the RO taken the opportunity to 
consider the veteran's claim in light of the revised spine 
criteria.  While a statement of the case was issued in March 
2005, the veteran was not informed of the relevant changes.  
On remand, the RO should consider the changes in the 
pertinent rating criteria.  

Moreover, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Specifically, the veteran has 
not been informed of the revised applicable schedular 
criteria for the claim of an increased rating for 
intervertebral disc syndrome at any time during the appeal 
period.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if an increased 
rating is awarded, and also includes an explanation as to the 
type of evidence that is needed to establish both a higher 
disability rating and an effective date.  


Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
for an increased rating for 
intervertebral disc syndrome, including 
the applicable revised schedular criteria 
for the disorder, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should undertake any other 
development and/or corrective action it 
determines to be indicated and then 
readjudicate the claim, with 
consideration of both old and revised 
rating criteria.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


